Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about April 24, 2000, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The record clearly and convincingly demonstrates that petitioner agency made diligent and repeated efforts to fulfill its *371obligation to assist respondent father to overcome the obstacles to unification with the children. Although respondent belatedly obtained permanent housing, he failed to complete a drug rehabilitation program, discontinued therapy, missed many of his scheduled visits with the children and did not, within the statutorily relevant period, complete a parenting program. The finding of permanent neglect against respondent was thus properly premised upon his failure to plan for the children’s return (see Matter of Rodney D., 276 AD2d 333 [2000]).
The evidence was preponderant (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) that the best interests of the children would be served by terminating respondent’s parental rights so as to facilitate the children’s adoption by their long-term foster mother. A suspended judgment was not warranted since there was no evidence that respondent had a realistic, feasible plan to provide an adequate and stable home for the children (see id. at 142-143; Matter of Latasha W., 268 AD2d 340 [2000]). Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.